Citation Nr: 1821444	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  16-56 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1957 to May 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  That rating decision provided the Veteran with a 0 percent evaluation for his bilateral hearing loss.  He disagreed with that rating assigned in correspondence dated December 2015. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

The Veteran's latest audiometric examinations show that he has level II right ear hearing loss and level II left ear hearing loss, which are the Veteran's worst levels of hearing loss observed for the period on appeal.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

The Veteran's claim arises from his disagreement with the disability rating for his hearing loss.  The Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 38 U.S.C. § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, VA's duty to notify in this case has been satisfied. 

Regarding the duty to assist, the Veteran's relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in October 2015 and January 2017.  The Board finds that the clinical findings and informed discussion of the Veteran's hearing loss in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.


Ratings for hearing loss disability are determined by Table VI and Table VII of 38 C.F.R. § 4.85.  Table VI assigns levels of hearing loss based on how much hearing loss has been observed in audiometric examinations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Table VI uses numeric designations of Roman numerals that correspond to eleven hearing ability levels, where Level I denotes essentially normal hearing ability and Level XI denotes profound deafness.  

The assignment of the appropriate numeric designation or Roman numeral in Table VI is based on two measurements: (1) the Veteran's speech discrimination capability (2) with the Veteran's average hearing threshold.  The average puretone threshold is derived from puretone audiometric testing in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85.  Based on the levels of hearing loss determined by Table VI, Table VII provides a level of compensation based on the hearing loss levels observed for both ears.  

Rating specialists use either Table VI or Table VIA of 38 C.F.R. § 4.85 to determine the hearing ability level.  Table VIA is used when speech discrimination tests are not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  Another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more. 38 C.F.R. § 4.86(b). 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

VA treatment notes from July 2015 show that the Veteran reported progressive hearing loss that had begun to cause difficulties in understanding conversational speech, especially in group settings.  The physician found that the Veteran had normal hearing sensitivity through 1000 Hz and "mild to severe sensorineural hearing loss from 1500-8000 Hz."  The physician found the Veteran's right ear word recognition score was 100% and his left ear recognition score was 84%.  At that time, the Veteran was found to be a candidate for hearing aids. 

In an October 2015 audiological examination, the Veteran had a right ear speech recognition score of 96% and a left ear recognition score of 92% and the following audiogram results: 

1000Hz
2000Hz
3000Hz
4000Hz
Average
Right Ear
10
40
50
45
36
Left Ear
15
45
65
65
48
The examiner noted that the hearing loss in both ears caused the Veteran difficulty in understanding speech, especially with other noise was present.  Under Table VI, his right ear hearing loss would be at level I and his left ear hearing loss would be at level I, which would be a 0 percent compensable rating under Table VII. 

In his notice of disagreement dated December 2015, the Veteran stated that he was unclear what was meant by the following statements in the rating decision: "Decibel is 48 in the left ear.  Decibel is 36 in the right ear."  He reiterated that he had difficulty in understanding people when they spoke to him and that his hearing loss was caused by his noise exposure in service.  

In October 2016 VA treatment records the Veteran denied changes in his hearing since his last hearing test in July 2015.  The physician stated that the Veteran had hearing sensitivity through 1000 Hz and had a mild to severe sensorineural hearing loss 1500-8000 Hz.  The physician found the Veteran's right ear word recognition score was 100% and his left ear recognition score was 88%.  


In a January 2017 audiological examination, the Veteran had a right ear speech recognition score of 84% and a left ear recognition score of 84% and the following audiogram results: 

1000Hz
2000Hz
3000Hz
4000Hz
Average
Right Ear
25
50
55
60
48
Left Ear
20
50
70
70
53
Under Table VI, his right ear hearing loss would be at level II and his left ear hearing loss would be at level II, which would be a 0 percent compensable rating under Table VII. 

Analysis

To begin, the Board will respond to the Veteran's questions he has raised throughout the appeal period.  First, there is no question that the Veteran's hearing loss was acquired from his almost thirty years' worth of noise exposure in service.  The Veteran's hearing loss is service connected, which is understood to mean that his hearing loss is related to service.  The Board is grateful for his many years of honorable service.

Second, the Veteran stated he did not understand the December 2015 rating decision's statements regarding his decibel loss in his left and right ear.  Specifically, the rating decision stated that "average decibel loss is 48 in the left ear" and "average decibel loss is 36 in the right ear."  What this means is that on examination in October 2015, the average decibel loss, or average amount of hearing loss in each ear, was recorded at 48 decibels for the left ear and 36 decibels for the right ear.

More specifically, decibels measure how loud a sound is.  The audiometric test used in VA examinations determines how loud a sound must be before the Veteran can hear that sound.  The average decibel measurements for each ear are how loud a sound must be for the Veteran to hear it.  The higher the average decibel recorded, the more difficult it is for the Veteran to hear quieter sounds, and the worse the Veteran's hearing is.  Therefore, average decibel loss of 48 and 36 refer to the level of hearing loss the Veteran is measured to have in each ear. 

Turning to the facts of this case, a compensable rating for the Veteran's bilateral hearing loss is not warranted, unfortunately.  While audiological testing has shown a gradual worsening in the Veteran's hearing, at no period on appeal did his hearing loss reach a compensable evaluation under Table VII.  Even taking the Veteran's worst results from the most recent examination, he still would not qualify for a compensable rating under Table VII.  Under Table VI, his right ear hearing loss would be at level II and his left ear hearing loss would be at level II, which would be a 0 percent compensable rating under Table VII.  To achieve a 10 percent evaluation, the Veteran's would need at least one ear with level III and one ear with level IV hearing loss.  Accordingly, there is no evidence of record that would allow the Board to grant a higher disability rating for his hearing loss.

None of the audiological examinations of record reported a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for either ear.  For this reason, the criteria of 38 C.F.R. § 4.86(b) are inapplicable.  Since the Veteran's puretone levels are not 55 decibels or higher at 1000, 2000, 3000 and 4000 Hertz in any of his tests, Table VIa is not applicable. 38 C.F.R. § 4.86 (a).  

The preponderance of the evidence is against the claim for an increased rating and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.






______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


